Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the slide-able press head" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the slide-able press head" in line 1 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 7 recites the limitation "the slide-able press head" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the slide-able press head" in line 3 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 9 recites the limitation "the slide-able press head" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the slide-able press head" in line 1 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 10 recites the limitation "the slide-able press head" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the slide-able press head" in line 9 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 11 recites the limitation "the slide-able press head" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the slide-able press head" in line 1 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 12 recites the limitation "the slide-able press head" in lines 1 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the slide-able press head" in lines 1 and 7 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 16 recites the limitation "the guide clamp" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the guide clamp" in line 1 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 17 recites the limitation "the guide clamp" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the guide clamp" in line 1 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim 18 recites the limitation "the slide-able press head" in lines 2, 3, 5 and 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the slide-able press head" in lines 2, 3, 5 and 6 of the claim. It is unclear as to which of the two slide-able press heads the applicant is referring. It is suggested that the Applicant amends the claim to clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (CN 111862797, herein referenced by the EPO English machine translation).
 Regarding Claim 1, Tang discloses an attaching apparatus 100, comprising: a cover plate fixing part 3 configured to fix a curved cover plate 200; and two slide-able press heads 51, 52 arranged at a side, configured to fix the curved cover plate 200, of the cover plate fixing part 3, each slide-able press head 51, 52 including an elastic cushion 53 configured to support a flexible display panel 300; the two slide-able press heads 51, 52 being configured to be capable of moving proximate to or far away from each other, and driving the flexible display panel 300 to be pressed and attached to an attaching surface of the curved cover plate 200 in a process that the two slide-able press heads 51, 52 move far away from each other (Page 1, Par. 8, Page 23, Pars. 7 and 10, Page 24, Pars. 1, 2 and 7, Page 26, Pars. 5 and 7, Figs. 1-5 and 9-28).
Regarding Claim 2, Tang discloses each slide-able press head further includes a press head portion 512, 522, and the elastic cushion 53 is fixedly attached to the press head portion 512, 522 (Page 25, Par. 3-Page 26, Par. 7, Figs. 15-17).
Regarding Claim 3, Tang discloses the press head portion 512, 522 includes a horizontal extension sub-portion (not labeled, see figures 15-17) and a vertical extension sub-portion 513, 523 connected to an end of the horizontal extension sub-portion (See figures 15-17); the horizontal extension sub-portion is closer to the cover plate fixing part 3 than the vertical extension sub-portion 513, 523 (See figure 2), and the elastic cushion 53 is fixedly attached to the horizontal extension sub-portion; and ends, connected to corresponding vertical extension sub-portions 513, 523 (See figures ), of horizontal extension sub-portions of press head portions 512, 522 of the two slidable press heads 51, 52 are proximate to each other (See figures 15-17).
Regarding Claim 5, Tang discloses the elastic cushion 53 is silica gel (Page 26, Pars. 2-4) formed through injection molding on the press head portion. Note: as the preamble of the claim is directed toward an apparatus and not a method, the manner in which the elastic cushion is formed is not reliant on the method.
Regarding Claim 6, Tang discloses the elastic cushion is made of silica gel or rubber (Page 26, Par. 4).
Regarding Claim 7, Tang discloses a guide mechanism 4 configured to guide a movement of a carrier film 400 for fixing the flexible display panel 300, each slide-able press head 51, 52 has a molding surface 540-5403; and the guide mechanism 4 has a molding position in a motion path thereof, and the guide mechanism 4 at the molding position is capable of bringing a first main surface of the carrier film 400 into contact with the molding surface (Page 32, Par. 5, Fig. 2).
Regarding Claim 8, Tang discloses a second main surface, opposite to the first main surface, of the carrier film 400 is configured to fix the flexible display panel 300 (Page 32, Par. 5, Fig. 2).
Regarding Claim 9, Tang discloses each slide-able press head 51, 52 further has a first position for attaching a planar region and a second position for attaching a curved region in a motion path thereof; and the guide mechanism 4 is capable of driving the flexible display panel 300 and each slide-able press head 51, 52 to complete an attaching and molding operation by using of the carrier film 400 when the slide-able press heads moving from the first position to the second position and the first main surface is in contact with the molding surface (Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 2 and 31-33).
Regarding Claim 10, Tang discloses the molding surface includes a planar molding surface 540-5403 and a bent molding surface (the surfaces denoted by numerals 512, 522), an end of the bent molding surface is connected to the planar molding surface (See figure 16), and another end of the bent molding surface is a molding end; and the guide mechanism 4 includes a contact end in contact with a portion, protruding from the bent molding surface, of the carrier film 400 (See figure 32); when the guide mechanism 4 moves to the molding position, a position where the contact end is in contact with the carrier film 400 is a guide position, and the guide position is located at an end tangent plane where each slide-able press head 51, 52 is tangent to the molding end, or located between an end tangent plane where each slide-able press head 51, 52 is tangent to the molding end and the planar molding surface 540-5403 (Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 2 and 31-33).
Regarding Claim 11, Tang discloses each slide-able press head 51, 52 further has a bottom extension surface (not labeled, see the areas between numerals 512, 513 and 522, 523, figure 16), the bottom extension surface extends from the molding end toward a side away from the bent molding surface; the bottom extension surface overlaps with the end tangent plane, or is closer to the planar molding surface than the end tangent plane; and the guide position is located at the bottom extension surface when each slide-able press head 51, 52 moves to the second position (Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 16, 17 and 31-33).
Regarding Claim 12, Tang discloses each slide-able press head 51, 52 further has a slider connection surface (not labeled, see the areas below numerals 513 and 523, figure 16), the slider connection surface is connected to an end, away from the bent molding surface, of the bottom extension surface, and extends from the bottom extension surface in a direction facing away from the planar molding surface; and the guide position is located at a portion connected the bottom extension surface and the slider connection surface when each slide-able press head 51, 52 moves to the second position (Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 16, 17 and 31-33).
Regarding Claim 13, Tang discloses the slider connection surface and the bottom extension surface have a rounded corner therebetween, and the contact end is a circular arc protrusion matched with the rounded corner (See figure 16 at numerals 513 and 523).
Regarding Claim 15, Tang discloses the guide mechanism 4 includes two guide clamps 41, 42 arranged corresponding to the two slide-able press heads 51, 52, each guide clamp 41, 42 includes: a guide member 4121 extending in a direction perpendicular to a movement direction of a slide-able press head 51, 52 adjacent thereto, an end, proximate to the molding surface, of the guide member 4121 being a contact end in contact with the carrier film 300 when the guide mechanism 4 moves to the molding position (Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 16, 17 and 31-33).
Regarding Claim 16, Tang discloses each guide clamp 41, 42 further includes a connection member 411, 421 connected to an end, away from the contact end, of the guide member 4121, the connection member 411, 421 extending from the guide member 4121 in a movement direction of the adjacent slide-able press head 51, 52 away from another slide-able press head 51, 52 (Page 18, Par. 3, Figs. 9 and 31-33).
Regarding Claim 17, Tang discloses each guide clamp 41, 42 further includes a fixing member 412, 422 extending in a direction parallel to the connection member 411, 421, the fixing member 412, 422 is disposed on a surface, opposite to the guide member 4121, of the connection member 411, 421, and the fixing member 412, 422 cooperates with the connection member 411, 421 to clamp the carrier film 300 (Page 18, Par. 3, Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 9, 16, 17 and 31-33).
Regarding Claim 18, Tang discloses at least one of the cover plate fixing part 3, 4 and each slide-able press head 51, 52 is configured to be capable of moving toward another, and there is an attaching position where each slide-able press head 51, 52 moves at a concave side of the curved cover plate 200 for attaching in a motion path of the at least one of the cover plate fixing part 3, 4 and each slide-able press head 51, 52; and the guide member 4121 is located in a gap between the curved cover plate 200 and each slide-able press head 51, 52 when each slide-able press head 51, 52 is located at the attaching position ((Page 18, Par. 3, Page 32, Pars. 5 and 6 and Page 33, Par. 6-Page 34, Par. 5, Figs. 9, 16, 17 and 31-33)).
Regarding Claim 19, Tang discloses the connection member 411, 421 is located outside a whole of the cover plate fixing part 3 and the curved cover plate 200 when each slide-able press head 51, 52 is located at the attaching position (See Figs. 9, 31 and 32).
Regarding Claim 20, Tang discloses the cover plate fixing part 3 is provided with a cover plate groove 31 for accommodating the curved cover plate 200 (Page 16, Par. 1, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 111862797, herein referenced by the EPO English machine translation).
Regarding Claim 4, Tang discloses does not explicitly disclose a surface, in contact with the elastic cushion, of each press head portion is a rough surface. Tang does however disclose the slide-able press heads 51, 52 and the elastic cushion 53 are adapted to fit together to best support the flexible carrier 300, to bond the curved cover plate 200 to the flexible carrier 300 (Page 25, Par. 8-Page 26, Par. 5). It would have been obvious to one of ordinary skill in the art to modify the invention of Tang by providing a surface, of each press head portion, in contact with the elastic cushion, that is a rough surface, for the benefit of more securely mating the slide-able press heads and the elastic cushion.
Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726